           Case 1:19-cv-01394-NONE-JLT Document 36 Filed 08/18/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY LETRICE TOWNSEL,                        )   Case No.: 1:19-cv-01394-NONE-JLT (HC)
                                                     )
12                   Petitioner,                     )   ORDER GRANTING MOTION FOR
                                                     )   APPOINTMENT OF COUNSEL
13            v.                                     )
                                                     )   (Doc. 35)
14   RON DAVIS,
                                                     )
15                   Respondent.                     )
                                                     )
16
17            On August 17, 2020, Petitioner filed a renewed motion for reconsideration of his request for

18   appointment of counsel. (Doc. 35.) Title 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of

19   counsel at any stage of the case if “the interests of justice so require.” See Rule 8(c), Rules Governing

20   Section 2254 Cases. The Court finds that the interests of justice require the appointment of counsel in

21   this matter. Accordingly, Petitioner’s request for appointment of counsel is GRANTED and counsel is

22   APPOINTED.

23            The Court ORDERS that the Clerk of the Court serve a copy of this order to the Federal

24   Defender for identification of the attorney who will represent petitioner. The Clerk of Court is

25   DIRECTED to serve a copy of this order on the Office of the Federal Defender. Due to this

26   appointment, the Court extends the time to file a traverse.

27   ///

28   ///

                                                         1
      Case 1:19-cv-01394-NONE-JLT Document 36 Filed 08/18/20 Page 2 of 2


1         Petitioner SHALL file a traverse within 60 days from the date of service of this order.

2
3    IT IS SO ORDERED.

4      Dated:   August 18, 2020                             /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
